Citation Nr: 1739410	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-32 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to July 13, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active air service from November 1972 to October 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In his November 2013 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  The Veteran was scheduled for his requested hearing in January 2015, but failed to report for that hearing without explanation.  Therefore, the Veteran's hearing request is deemed to have been withdrawn.

This case was previously before the Board in September 2016, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

Prior to July 13, 2015, the Veteran's combined disability rating was 10 percent, his service-connected disability alone did not render him unable to obtain and maintain gainful employment so as to warrant assignment of a TDIU pursuant to 38 C.F.R. § 4.16(b).


CONCLUSION OF LAW

Prior to July 13, 2015, the criteria for entitlement to a TDIU were not met.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his service-connected left eye disability has prevented him from obtaining and maintaining substantially gainful employment prior to the grant of a TDIU, effective July 13, 2015.

Prior to July 13, 2015, the Veteran was service-connected for a left eye disability, rated 10 percent.  Therefore, the Veteran did not meet the schedular criteria for assignment of a TDIU prior to July 13, 2015.  

However, when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU, the case may be referred to appropriate VA officials for consideration of assignment of a TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b).

The Veteran has reported that he last worked full-time in July 1997, but that he did not become too disabled to work until January 2000.  He reported that he became too disabled to work as a result of blindness.  The record shows that the Veteran worked as a machinist in 1995, and last worked in 1997 in hotel maintenance.  The Veteran has reported that he had completed two years of college, and that he had not attempted to obtain employment since he became too disabled to work.

The Veteran was provided a VA examination for his left eye disability in November 2009.  On examination, the Veteran's best corrected distance vision was 20/40 in the left eye.  The examiner noted signs of early nuclear sclerotic cataract on the left eye.  Further, the examiner observed a slightly elevated hyperpigmented lesion over the left optic nerve and diagnosed melanocytoma of the retina/left optic nerve.  Both were considered to be benign tumors of the optic nerve that had likely been present for a long time.  The examiner opined that the tumors did not limit the Veteran's left eye vision and the cataract had minimal effect.  The examiner further opined that the Veteran's service-connected left eye disability, along with his nonservice-connected right eye disability, would somewhat limit his ability to sustain or maintain employment.  The examiner added that the Veteran would have some difficulty in performing tasks that required good visual acuity and that he had no binocular function because his right eye was blind.  The examiner concluded by stating that the Veteran could perform a sedentary job that did not require a good deal of reading or fine detail.

The Veteran was provided another VA eye examination in June 2012, but failed to attend.  The examination was scheduled to determine the current level of severity of the Veteran's service-connected left eye disability and its impact on his ability to work.  Evidence expected from that examination which might have been material to the outcome of the TDIU claim could not be considered.

A December 2014 private treatment record from Central Alabama Veterans Health Care System stated the Veteran was considered legally blind due to total blindness in his right eye and tunnel vision in his left eye. The physician noted that the Veteran's remaining visual field was less than 20 degrees.

The Veteran was afforded a VA eye examination in June 2015.  He reported his eyesight in his left eye had progressively worsened and that he had experienced tunnel vision.  On examination, the Veteran's best corrected distance vision was 20/40, and the examiner diagnosed glaucoma in addition to ongoing diagnoses of cataract and residuals of melanocytoma of the left optic nerve.  However, upon review of the Goldman chart results, the Veteran was determined to have severe visual field loss: total loss of visual field in the right eye and less than 10 degree visual field in the left eye.  The examiner's interpretation of the Goldman results revealed the Veteran was legally blind in the right eye and had only a small island of vision remaining in the left eye.  The examiner noted the functional impact of both eye disabilities on the Veteran's ability to work was significant.  He stated that the Veteran was legally blind in both eyes, with light perception only in his right eye and visual field loss in his left eye; that he could not drive, read fine print, operate machinery, handle sharp objects, or engage in activity that required good hand/eye coordination.

Also of record are several lay statements documenting the Veteran's employment issues.  In January 2002, the Veteran submitted a statement seeking to expedite his claim on the basis of hardship, reporting that he was unable to work because of his health and that he had zero income at the time.  In May 2007, the Veteran applied for VA aid and attendance benefits.  On his application, he indicated that he was able to leave home for short distances unattended, but was permanently confined to home or immediate area.  He reported trouble finding things, inability to drive to appointments, needing help getting into and out of the bathtub, and help with cooking.  He stated that his right eye retinal detachment and poor vision were primary factors underlying his need for assistance.  In a March 2008 statement, the Veteran reported he was totally blind in his right eye and partially blind in his left eye, and as a result, was in crucial need of assistance with basic chores around the house while restating his claim for a TDIU.  In a February 2009 statement regarding his claim for a TDIU, the Veteran reported that he had developed a cataract on his left eye that had decreased his vision in addition to other nonservice-connected health issues.  He reasoned that the higher demand for individuals with a college degree, his age of 55 years old, and the downward-trending economy rendered his chances of gaining employment slim to none.  

The Board emphasizes that consideration for a TDIU must be based solely on the impairment caused by a service-connected disability.  In this case, while the impairment caused by the Veteran's nonservice-connected right eye disability is severe, VA cannot consider its impact on the Veteran's ability to obtain and maintain employment prior to July 13, 2015.  Review of the record shows that, prior to objective findings of severe visual field loss at the June 2015 VA examination, the Veteran's best corrected distance vision was 20/40.  While the November 2009 VA examiner opined that the Veteran's loss of eyesight would somewhat impede his ability to obtain and maintain employment, he considered both the Veteran's service-connected left eye disability and his nonservice-connected right eye disability as a whole in that analysis.  In fact, the examiner emphasized the fact that the Veteran had no binocular function because his right eye was blind and did not make similar statements regarding the severity of the Veteran's service-connected left eye disability.

The Board acknowledges that the Veteran would have been unable to return to machinist work prior to July 13, 2015, but there is no indication from the VA examination reports or treatment notes of record that the Veteran would have been unable to obtain or maintain any employment consistent with his work experience and education as a result solely of his service-connected disability.  Furthermore, during that period, there was no special or exceptional disability picture that would warrant extraschedular consideration for a TDIU.  That was also determined by the Director of the Compensation Service when the Veteran's claim was submitted for administrative review for extraschedular consideration under 38 C.F.R. § 4.16(b) in March 2017.  The Director determined a grant of extraschedular entitlement to a TDIU was not warranted because the medical evidence of record failed to establish that the Veteran was precluded from employment prior to July 13, 2015, due to his service-connected left eye disability.  The Board is in agreement with the findings made by the Director of Compensation in their March 2017 decision.

The Board acknowledges the Veteran's assertions regarding his symptoms and the effects of his service-connected disability on his ability to obtain and maintain substantially gainful employment.  However, after thorough consideration of the record, the Board concludes that the preponderance of the evidence demonstrates that the Veteran's left eye disability alone was not so significant as to preclude him from obtaining and maintaining gainful employment prior to July 13, 2015.   

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to a TDIU is not warranted.  38 U.S.C. § 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an extraschedular TDIU prior to July 13, 2015, is denied.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


